Citation Nr: 1508611	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-38 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a right inguinal hernia claimed as abdominal weakness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding has been associated with the claims file, so is of record.  Shortly, thereafter, also in December 2014, he submitted additional evidence - namely, a copy of a May 2008 settlement agreement with VA - and he waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead to have the Board do so in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2014).  

Also during the December 2014 hearing, an additional claim was raised of entitlement to service connection for this right inguinal hernia disability on the premise that it, instead, is secondary to a service-connected left inguinal hernia.  A prior July 2007 rating decision already considered and denied this claim, however, and when not appealed it became a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).  So there has to be new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board, nonetheless, construes the hearing testimony as a petition to reopen this claim.  Since, however, this petition has not been considered by the AOJ, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


And rather than immediately deciding even this § 1151 claim for this very same disability that is currently on appeal, the Board must first remand this claim for further development.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this § 1151 claim, but it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

Since the Veteran's claim for benefits under 38 U.S.C.A. § 1151 was filed after October 1, 1997, the current version of 38 U.S.C.A. § 1151 and its implementing regulation applies.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31, 263 (1998).  This means that, aside from considering his claim under § 1151, the Board must consider 38 C.F.R. § 3.361 as the implementing regulation rather than § 3.358.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the Veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was:  1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id. 

In determining whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, 26 Vet. App. 362, 365 (2013).

In addition to causation, it also must be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2013).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).


The Veteran alleges that a January 2006 surgery and the subsequent five surgeries to repair a right inguinal hernia have left him permanently disabled.  During his December 2014 hearing, he testified that, since that initial January 2006 surgery, he has had five more surgeries for mesh removal and revision of the right inguinal hernia.  He maintains these surgeries have resulted in weakness in his abdominal wall and pain in his lower right leg, which prevents him from doing heavy lifting and impacts his ability to even walk.  Consequently, a medical examination and opinion are needed to assist in deciding this claim, especially in determining whether and to what extent he has additional disability owing to that January 2006 surgery and the resulting five revision surgeries and whether this additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.

As support for this claim, and as he referenced during his hearing, the Veteran has submitted a copy of the tort settlement agreement with VA - presumably showing the agency already has acknowledged fault in administering his treatment at issue.

Accordingly, this § 1151 claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination concerning this claim of additional disability in the way of residuals of a right inguinal hernia repair.  The claims file, including a complete copy of this remand, must be provided for the examiner's review of the relevant history, including especially of the treatment in question, and the examiner must indicate he/she did in fact review the file.  


The examiner is requested to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that the January 2006 right inguinal hernia surgery caused any additional disability.  If so, the examiner should identify the additional disability or disabilities.

If the surgery resulted in additional disability or disabilities, the examiner should then provide an opinion on the likelihood (very likely, as likely as not, or unlikely):

(a) that the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the January 2006 right inguinal hernia surgery; OR 

(b) that the proximate cause of any additional disability was due to an event not reasonably foreseeable.

In making these important determinations, the examiner must be mindful that the proximate cause of a Veteran's additional disability need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d)(2) (2014).

The examiner must discuss the underlying medical rationale of these opinions, if necessary citing to specific evidence in the file supporting conclusions.


2.  Then readjudicate this § 1151claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

